Citation Nr: 0838805	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-100 07A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether the date of the veteran's basic period of eligibility 
for entitlement to vocational rehabilitation and employment 
services under the provisions of Chapter 31, Title 38, United 
States Code has expired.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from December 1988 to 
October 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 determination of the 
Department of Veterans Affairs (VA) Regional Office in 
Roanoke, Virginia (RO), which denied entitlement to the 
benefit sought on the basis that the period of eligibility 
had terminated on April 20, 2006. 


FINDING OF FACT

1.  The veteran was discharged from service in October 1992.

2.  VA determined the veteran to be in need of rehabilitation 
because of an employment handicap.

3.  The veteran did not establish the existence of a service-
connected disability compensable at a rate of 20 percent or 
more until June 2004.
 
4.  The veteran first received notice of a grant of a 
disability rating of 20 percent or more for service-connected 
disability on June 9, 2004.

5.  The basic period of eligibility for entitlement to 
vocational rehabilitation and employment services under the 
provisions of Chapter 31, Title 38, United States Code runs 
12 years from the date the veteran received such notice.


CONCLUSION OF LAW

The veteran's basic period of eligibility for entitlement to 
vocational rehabilitation and employment services under the 
provisions of Chapter 31, Title 38, United States Code did 
not begin until June 9, 2004 and that period of eligibility 
has not expired.  38 U.S.C.A. §§ 3101, 3102 (West 2002); 38 
C.F.R. §§ 21.40, 21.41, 21.42 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was enacted, and thereby specified new duties to 
notify and assist a veteran making a claim for benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2008).  

The requirements under VCAA are not applicable where further 
assistance would not aid the veteran in substantiating a 
claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").  

In view of the Board's favorable decision in this appeal of 
granting the benefit sought, further assistance is 
unnecessary to aid the veteran in substantiating this claim.

II.  Analysis

The veteran is seeking entitlement to vocational 
rehabilitation and employment services pursuant to Chapter 
31, Title 38, United States Code.  The RO denied that claim 
on the essential basis that the veteran's 12-year basic 
period of eligibility for this benefit had expired. 

Review of the record shows that the veteran first applied for 
Vocational Rehabilitation and Employment services on December 
28, 2004.  He was provided with group orientation and an 
individual assessment in April 2005.  The RO determined that 
the veteran had an employment handicap and was entitled to 
benefits of the Chapter 31 program.  The RO sent a letter to 
the veteran in May 2005 notifying him of an appointment to 
continue evaluation, but the veteran did not report for that 
meeting.  

Later in October 2006, the veteran submitted another 
vocational rehabilitation application.  The RO denied the 
benefit sought on the basis that the period of eligibility 
had terminated on April 20, 2006.  The RO sent an October 
2006 letter outlining the requirements for entitlement to an 
extension of that termination date.  See 38 C.F.R. § 21.44.  
The veteran appealed from the denial, asserting that the 
eligibility period had not run its course yet, and had not 
even started to run until June 2004, when he first met the 20 
percent service-connected disability requirement. 

The crux of the case, and the veteran's claim, is the 
question of whether, as claimed, the starting date of the 12-
year period of eligibility had been deferred from the date of 
separation from service, until the date the veteran received 
notice of the grant of a 20 percent disability rating. 

The Board points out that the regulatory rules covering this 
matter, found at 38 C.F.R. §§ 21.41 and 21.41, include 
provisions stating that if a veteran meets the basic 
entitlement requirements, he may be provided a program of 
rehabilitative service during a 12-year period following 
discharge, beginning from the date of the veteran's discharge 
from service, unless the beginning date is deferred or 
extended as provided in 38 C.F.R. § 21.42, 21.44, and 21.45.  
[Emphasis added]

The basic 12-year period of eligibility does not begin to run 
(is deferred) if the veteran was prevented from beginning or 
continuing a vocational rehabilitation program for a number 
of cited reasons under 38 C.F.R. § 21.42.  Pertinent here, 
the 12-year period of eligibility does not begin to run until 
the veteran establishes the existence of a compensable 
service-connected disability described in 38 C.F.R. 
§ 21.40(a), that is, at a 20 percent level.  38 C.F.R. 
§§ 21.40, 21.42(a) (2008).  The basic 12-year period begins 
on the day VA notifies the veteran of his achievement of this 
requirement, that is, of a grant of a disability rating of at 
least 20 percent. 

In this case, the veteran first received notice of a grant of 
a 20 percent disability rating-meeting that requirement-in 
a June 2004 rating decision, attached to a June 9, 2004 
notice letter.  Therefore, the basic 12-year period of 
eligibility began the date of that notice letter, and the 
ending date shall be 12 years from the beginning date of June 
9, 2004.  Review of the claims file shows no other bars that 
would prevent this eligibility period from running.  See 38 
C.F.R. § 21.42(b), (c).  

The date of the veteran's basic period of eligibility for 
entitlement to vocational rehabilitation and employment 
services under the provisions of Chapter 31, Title 38, United 
States Code does has not expired.  38 U.S.C.A. §§ 3101, 3102 
(West 2002); 38 C.F.R. §§ 21.40, 21.41, 21.42 (2008).

Accordingly, to the extent that the veteran argues that his 
period of eligibility has not expired, the Board agrees.  
Therefore, the appeal as to this limited question should be 
granted.


ORDER

The veteran's appeal as to the viability of his basic period 
of eligibility for entitlement to vocational rehabilitation 
and employment services under the provisions of Chapter 31, 
Title 38, United States Code is granted.  




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


